FEDERALDEFENDER SERVICES
  OF WISCONSIN, INC.
LEGAL COUNSEL

                                                                                    517 East Wisconsin
Craig W. Albee, Federal Defender                                                             Suite 182
Krista A. Halla-Valdes, First Assistant                                     Milwaukee, Wisconsin 53202

Joseph A. Bugni, Madison Supervisor                                             Telephone 414-221-9900
John W. Campion                                                                  Facsimile 414-221-9901
Shelley M. Fite
Anderson M. Gansner
Gabriela A. Leija
Peter R. Moyers
Ronnie V. Murray
Tom E. Phillip
Joshua D. Uller
Kelly A. Welsh



March 4, 2021


Magistrate Judge Stephen C. Dries
United States District Courthouse
517 E. Wisconsin Ave.
Milwaukee, WI 53202

Re:       United States v. Desean Mitchell
          Case No. 21-cr-13

Dear Judge Dries:

I write to inform the Court that I have finished my review of the discovery that the
government disclosed in this case, and with that I do not plan to file any pretrial motions
at this time. However, I would ask that the Court wait until Monday to refer Mr.
Mitchell’s case to Judge Adelman for the following reasons.

I received the discovery on February 11. Because of the volume of the discovery, the
government asked that we provide a blank 128gb flash drive. Mr. Mitchell is at the
Milwaukee County House of Corrections (HOC), and I was unsure of their discovery
policy, and I was also concerned about the volume of it, so I did not initially make
arrangements to get it to Mr. Mitchell. Unfortunately, I was reminded of that failure to
send him the discovery when he told me during a scheduled call with him on February
23 (a call that we set up on February 17). We sent the discovery the next day, February
24, after contacting the HOC to ask about their policy, which we followed. Today, I heard
from Mr. Mitchell’s mother that he had still been unable to review it, and that was
confirmed when we received in the mail our discovery package to Mr. Mitchell marked
“refused” and “unauthorized.” My assistant again reached out to the HOC; she spoke to


                                          Milwaukee · Madison · Green Bay
               Case 2:21-cr-00013-LA Filed 03/04/21 Page 1 of 2 Document 9
FEDERALDEFENDERSERVICES
    OFWISCONSIN,INC.


Magistrate Judge Stephen C. Dries
March 4, 2021
Page 2


the property manager at the HOC who explained the confusion (and also mentioned that
they’d never previously received discovery in a flash drive in a federal case). So we’re
resending the discovery to the property manager directly with the hope that it works out
this time. Lastly, although I received conflicting signals, I believe I have a scheduled zoom
conference with Mr. Mitchell later this evening.

With that history, I ask that the Court delay until Monday referring this case to Judge
Adelman so I have a chance to talk with Mr. Mitchell about his case and the discovery.
On Monday, I will follow up this request with either a letter confirming that I have no
motions to file, or a motion seeking more time to consider filing motions. I spoke with
AUSA Kate Biebel today, and she has no objection to that approach.

Sincerely,


s/ John W. Campion
John W. Campion

JWC/jmb

enclosure




             Case 2:21-cr-00013-LA Filed 03/04/21 Page 2 of 2 Document 9
